department of the treasury internal_revenue_service washington d c date number release date cc intl br wta-n-114438-99 uilc internal_revenue_service national_office field_service_advice memorandum for chief examination branch from charles p besecky branch chief cc intl br4 subject sec_1_1503-2 this chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c date date date date country discussion wta-n-114438-99 this is to alert you that b does not appear to have complied with the regulations under sec_1503 for its tax_year ended date as a result of the merger on date of a wholly-owned subsidiary of a with and into b b became a wholly-owned subsidiary of a b had been the common parent of an affiliated_group filing a consolidated federal_income_tax return b had a wholly-owned domestic subsidiary c that markets the products of b in country c incurred dual consolidated losses dcls in country within the meaning of sec_1503 that were utilized in the b consolidated tax returns filed for the tax years ending in date when dcls are utilized on a consolidated_income_tax_return the common parent of the consolidated_return group is required to represent that it will recapture the dcls upon the occurrence of certain events the merger was an event requiring b to include in its taxable_income the dual_consolidated_loss incurred by its subsidiary c for its taxable_year in which the merger occurred see sec_1 g iii the recapture can be avoided if b and a enter into a closing_agreement with the service pursuant to sec_1_1503-2 a closing_agreement was requested in a letter dated date on date the taxpayer’s representative was informed that we were not fully satisfied with the prior year filings by required to be filed with the tax_return for each of the fifteen taxable years following the taxable_year in which the dual_consolidated_loss was incurred pursuant to sec_1_1503-2 and that before a request for a closing_agreement would be considered by this office appropriate filings would be required as of this date we are not aware of the taxpayer taking appropriate corrective actions with respect to the prior years filings we are not presently considering any request for permission to take such corrective actions nor are we presently considering entering into a closing_agreement with b we are sending this to you so that your office may take appropriate action if you have any further questions please call
